UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-2532


In Re:   TYRONE HURT,

                Petitioner.




                 On Petition for Writ of Mandamus.
          (1:08-cv-00917-LMB-JFA; 1:08-cv-01050-LMB-TCB)


Submitted:   April 16, 2013                 Decided:   May 6, 2013


Before NIEMEYER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Tyrone Hurt, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Tyrone Hurt petitions for a writ of mandamus, seeking

an order directing the district court to act on two cases filed

in the U.S. District Court for the Eastern District of Virginia.

He gives no details about those cases other than their docket

numbers.       Following    a   thorough     review    of    the    district    court

docket   sheets,    we    conclude   that      there    is    no    pending    matter

awaiting   a     ruling    in   either   case.         See   Hurt     v.   Dedley   &

Singletary, Inc., No. 1:08-cv-00917-LMB-JFA (E.D. Va.); Hurt v.

Clinton,   No.    1:08-cv-01050-LMB-TCB         (E.D.       Va.).     Accordingly,

while we grant leave to proceed in forma pauperis, we deny the

petition for writ of mandamus.               We dispense with oral argument

because the facts and legal contentions are adequately presented

in the material before the court and argument would not aid the

decisional process.

                                                                    PETITION DENIED




                                         2